

















April 9, 2007







Mr. Matthew L. Schissler

Chairman of the Board

Cord Blood America Inc.
9000 West Sunset Boulevard
Suite 400
Los Angeles, CA 90069




Dear Matt:




This letter agreement (the “Agreement”) confirms that Cord Blood America, Inc.
(“Client”) has engaged Ascendiant Securities, LLC ("Ascendiant") to act on a
best efforts basis as financial advisor and co-placement agent for the Client in
connection with the structuring, issuance, and sale (the “Transaction(s)”) of
debt and/or equity securities (the “Securities”) for financing purposes.
 Ascendiant Securities, LLC is an investment banking firm registered as a
broker-dealer with the U.S. Securities and Exchange Commission (SEC), and member
of the NASD and SIPC.




Accordingly, we mutually agree as follows:




1.

Transactions.  Ascendiant anticipates one or more Transactions, involving the
sale of the Client’s Securities to institutional and/or accredited investors
(“Investor” or “Investors”) led by Shelter Island Opportunity Fund, LLC.  The
actual terms and structure of each Transaction will depend on market conditions
and will be subject to negotiation between the Client and Ascendiant and
prospective Investors.   




2.

Engagement.  In connection herewith, Ascendiant shall provide the following
financial advisory and co-placement agent services on a best efforts basis to
the Client:




a.

advise the Client with respect to the form and structure of each Transaction;
and

b.

identify and make contact with prospective Investors.




Ascendiant shall devote such time and efforts to the affairs of the Client as is
reasonably necessary to render the services contemplated by this Agreement.  




It is expressly understood and agreed that Ascendiant shall have no power to
bind Client to any Transaction or contract obligation.  Client shall have the
right to refuse any Transaction proposal presented to it without incurring any
obligations to Ascendiant.  However, if and when an





ASCENDIANT INITIALS _____   CLIENT INITIALS _____

ASCENDIANT SECURITIES, LLC

18881 Von Karman Avenue, Suite 1630, Irvine, California 92612

Tel:  (949) 756-1010  |  Fax:  (949) 756-1090  |  www.ascendiant.com

Member NASD/SIPC







--------------------------------------------------------------------------------







Ascendiant term sheet is signed by the Client, Client pledges to work in good
faith toward a closed Transaction and pledges not to use the Ascendiant term
sheet to “shop” offers from other financing sources.




It is understood and agreed that the execution of this Agreement shall not be
deemed or construed as obligating Ascendiant to purchase any of the Securities
and there is no obligation on the part of Ascendiant to place the Securities.  




3.

Success Fee.  Client agrees that should Client accept and complete any
Transaction(s), which includes without limitation proceeds from any common stock
offerings, convertible debt, debt with kickers or equity securities or
additional investment rights (“Securities”) from any Investors introduced to
Client by Ascendiant, or contacted on Client’s behalf by Ascendiant during the
term of this Agreement, as defined in Section 6 below, or if Client should for a
period of twelve (12) months following the termination of this Agreement
(including extensions), accept financing from any Investors introduced to Client
by Ascendiant, or contacted on Client’s behalf by Ascendiant, there shall become
due and payable via wire transfer to Ascendiant immediately upon consummation of
each Transaction, a cash fee equal to $8,000 from the sale of Securities,
constituting the only cash fee payable by Client hereunder.




4.

Expenses.  The Company shall promptly reimburse Ascendiant, after the receipt of
reasonable documentation, for all out-of-pocket expenses incurred by Ascendiant
personnel in connection with the performance of their services under this
Agreement, including, but not limited to: travel, lodging, meals, overnight
deliveries, telephone expenses. No expenses are anticipated; as a result, the
only cash amount payable by Client hereunder is the fee referred to in Section
3.




5.

Term.  The term of this Agreement shall be six (6) months from the date
Ascendiant commenced identifying financing sources for Client (which date was
March 15, 2007).  Additional extensions may be negotiated as necessary at the
mutual written consent of the Client and Ascendiant.  Ascendiant shall be
entitled to additional fees and warrants, based on the formulas articulated
above, for any additional financing(s) arranged with Investors in this
Transaction, within a 12 month period from the date of the closing of this
Transaction.




6.

Representations, Warranties, and Indemnification.  Each of Ascendiant and Client
represents and warrants to each other that this Agreement has been duly
authorized, executed and delivered by it; and, assuming the due execution by the
other party, constitutes a legal, valid and binding agreement of it, enforceable
against it in accordance with its terms.  Each of Ascendiant and Client agrees
to comply with all applicable securities laws, and the Client will disclose to
Ascendiant all information necessary for Ascendiant to act upon Client's request
and to notify Ascendiant promptly of any material changes to such information.
 Client and Ascendiant each agree to indemnify the other and the other’s
affiliates in accordance with the terms and conditions contained in Exhibit A to
this Agreement.

7.

Confidentiality.  Ascendiant and Client each agree to keep confidential and
provide reasonable security measures to keep confidential information where
release may be detrimental to their respective business interests.  Ascendiant
and Client shall each require their employees, agents, affiliates, other
licensees, and others who will have access to the information through Ascendiant
and Client respectively, to abide by the confidentiality provisions contemplated
by this Agreement in perpetuity.  Confidential information, knowledge or data of
the Client and its





ASCENDIANT INITIALS _____   CLIENT INITIALS _____

ASCENDIANT SECURITIES, LLC

18881 Von Karman Avenue, Suite 1630, Irvine, California 92612

Tel:  (949) 756-1010  |  Fax:  (949) 756-1090  |  www.ascendiant.com

Member NASD/SIPC







--------------------------------------------------------------------------------







affiliates shall not include any information that is, or becomes generally
available to the public other than as a result of a disclosure by Ascendiant or
its representatives.  Notwithstanding the foregoing, Client hereby authorizes
Ascendiant to transmit to prospective Investors, information and materials
provided by Client and/or developed by Ascendiant on behalf of Client upon
approval by Client of such materials.  Additionally, at any time after the
consummation or other public announcement of the Transaction, Ascendiant may, at
its own expense and with the approval of Client (which approval will not be
unreasonably withheld), place an announcement in such newspapers and
publications as it may choose, stating that Ascendiant has acted as financial
advisor and placement agent to the Client in connection with the Transaction,
and may use, from time to time, the Client’s name and logo and a brief
description of the Transaction in publications and/or marketing materials
prepared and/or distributed by Ascendiant.




8.

Non-Circumvention.  In and for valuable consideration, Client hereby agrees that
Ascendiant may introduce (whether by written, oral, data, or other form of
communication) Client to one or more Investors, including, without limitation,
natural persons, corporations, limited liability companies, partnerships,
unincorporated businesses, sole proprietorships and similar entities
(hereinafter an “Investor” or “Investors”).  Client further acknowledges and
agrees that the identity of the subject Investors, and all other information
concerning Investors (including without limitation, all mailing information,
phone and fax numbers, email addresses and other contact information) introduced
hereunder are the property of Ascendiant, and shall be treated as confidential
and proprietary information by Client, its affiliates, officers, directors,
shareholders, employees, agents, representatives, successors and assigns.
 Client shall not use such information, except in the context of any arrangement
with Ascendiant in which Ascendiant is directly and actively involved, and never
without Ascendiant’s prior written approval.  Client further agrees that neither
it nor its employees, affiliates or assigns, shall enter into, or otherwise
arrange (either for it/him/herself, or any other person or entity), any
Transaction, business relationship, meeting, phone call, or other correspondence
with such Investors, either directly or indirectly, or accept any Transaction,
compensation or advantage in relation to such Investors, except as directly
though Ascendiant, without the prior written approval of Ascendiant.  Ascendiant
is relying on Client’s assent to these terms and their intent to be bound by the
terms by evidence of their signature.  Without Client’s signed assent to these
terms, Ascendiant would not introduce any Investors or disclose any confidential
information to Client as herein described.




9.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of New York as applied to contracts made and
performed within the State of New York, without giving effect to the principles
of the conflict of laws thereof.




10.

Entire Agreement.  This Agreement represents the entire agreement by and between
the Client and Ascendiant and supersedes any and all other agreements, either
oral or written, with respect to the Agreement.  Each party to this Agreement
acknowledges that no representation, inducements, promises or agreement, orally
or otherwise, have been made by any party, or anyone acting on behalf of any
party, which are not embodied herein, and that no other agreement, statement, or
promise not contained in this Agreement shall be valid or binding.   The Client
and Ascendiant hereby agree that the opening and closing statements of this
Agreement are incorporated herein by this reference and made a material part of
this Agreement.  If any part of this Agreement is found, or deemed by a court of
competent jurisdiction, to be invalid or unenforceable, that part shall be
severable from the remainder of the Agreement.  This Agreement may be executed
simultaneously in two or more counterparts, each of which shall be deemed an





ASCENDIANT INITIALS _____   CLIENT INITIALS _____

ASCENDIANT SECURITIES, LLC

18881 Von Karman Avenue, Suite 1630, Irvine, California 92612

Tel:  (949) 756-1010  |  Fax:  (949) 756-1090  |  www.ascendiant.com

Member NASD/SIPC







--------------------------------------------------------------------------------







original, but all of which shall constitute one and the same instrument.  Any
modification of this Agreement will be effective only if it is in writing and
signed by the Client and Ascendiant.




11.

Survival of Certain Provisions.

Sections 3, 4, 5, 6, 7, 8, 9, 10, 12 and Exhibit A of this Agreement shall
survive this Agreement, and remain operative and in full force and effect,
regardless of, (i) the completion of any Transaction, (ii) the resignation of
Ascendiant or any termination of Ascendiant’s services, or (iii) any amendment,
expiration or termination of this Agreement, and shall be binding upon, and
shall inure to the benefit or, any successors, assigns, heirs and personal
representatives of the Client, Ascendiant, and the Indemnified Persons.




Please initial each page, sign below, and return an original and one copy of
this letter to the undersigned to indicate your acceptance of the terms set
forth herein, whereupon this letter and your acceptance shall constitute a
binding agreement by and between Cord Blood America, Inc. and Ascendiant
Securities, LLC as of the date first above written.  We appreciate the
opportunity to be of service and look forward to a cooperative working
relationship with you and your staff.













Sincerely,

Accepted and Agreed:




Ascendiant Securities, LLC

        

Cord Blood America, Inc.







______________________________

______________________________

By:

Randall P. Stern

By:  

Its:

Managing Director

Its:

Date: ______________

Date: ______________


























ASCENDIANT INITIALS _____   CLIENT INITIALS _____

ASCENDIANT SECURITIES, LLC

18881 Von Karman Avenue, Suite 1630, Irvine, California 92612

Tel:  (949) 756-1010  |  Fax:  (949) 756-1090  |  www.ascendiant.com

Member NASD/SIPC







--------------------------------------------------------------------------------







EXHIBIT A




This Exhibit A is a part of and is incorporated into that certain letter
agreement between Cord Blood America, Inc. (the "Client") and Ascendiant
Securities, LLC ("Ascendiant").  The letter agreement and this Exhibit A are
referred to herein as the "Agreement".  Capitalized terms used herein without
definition shall have the meanings ascribed to them in the letter agreement.  




Each of the Client and Ascendiant (each an “Indemnifying Party”) agrees to
indemnify and hold harmless the other, any affiliates and the respective
officers, directors, partners, employees, representatives and agents and any
other persons controlling the other or any affiliates within the meaning of the
Securities Act of 1933 or the Securities Exchange Act of 1934 (each such person
or entity being referred to as an "Indemnified Person"), to the fullest extent
lawful, from and against, and the Indemnified Persons shall have no liability to
the Indemnifying Party or its owners, affiliates, controlling persons, security
holders or creditors for, all claims, liabilities, losses, damages and expenses,
including without limitation and as incurred, reimbursement of all costs of
investigating, preparing, pursuing, or defending any such claim or action,
including fees and expenses of counsel to, and the per diem costs and expenses
of personnel of, the Indemnified Person (collectively, "Losses"), whether or not
arising out of pending or threatened





ASCENDIANT INITIALS _____   CLIENT INITIALS _____

ASCENDIANT SECURITIES, LLC

18881 Von Karman Avenue, Suite 1630, Irvine, California 92612

Tel:  (949) 756-1010  |  Fax:  (949) 756-1090  |  www.ascendiant.com

Member NASD/SIPC







--------------------------------------------------------------------------------







litigation, governmental investigation, arbitration or other alternative dispute
resolution, or other action or proceeding (individually a "Proceeding" and
collectively "Proceedings"), directly or indirectly related to or arising out
of, or in connection with (i) actions taken or omitted to be taken by the
Indemnifying Party, its affiliates, employees, directors, officers, partners,
representatives or agents in connection with any transaction or activities
contemplated by this Agreement; (ii) actions taken or omitted to be taken by any
Indemnified Person pursuant to the terms of, or in connection with services
rendered pursuant to, this Agreement, provided that in the case of this
subsection (ii) the Indemnifying Party shall not be responsible for any Losses
arising out of or based upon the willful misconduct or negligence (as determined
by the judgment of a court of competent jurisdiction, no longer subject to
appeal or further review) of or by such Indemnified Person; and (iii) any untrue
statement or alleged untrue statement of material fact contained in any
Information approved by the Client or any omission or alleged omission to state
a material fact necessary to make the statements therein not misleading (other
than untrue statements or alleged untrue statements in, or omissions or alleged
omissions from, information relating to an Indemnified Person furnished in
writing by or on behalf of such Indemnified Person expressly for use in such
Information).  If the indemnification provided for under this Agreement is
unavailable to an Indemnified Person in respect of any Losses, then the
Indemnifying Party, in lieu of indemnifying such Indemnified Person, shall
contribute to the amount paid or payable by such Indemnified Person as a result
of such Losses in such proportion as is appropriate to reflect the relative
fault of the Client on the one hand and the Indemnified Person on the other, as
well as any other relevant equitable considerations.  If any Proceeding is
commenced as to which an Indemnified Person demands indemnification, the
Indemnified Person shall have the right to retain counsel of its own choice to
represent it, the Indemnifying Party shall pay the reasonable fees and expenses
of such counsel, and such counsel shall to the extent consistent with its
professional responsibilities cooperate with the Indemnifying Party  and any
counsel designated by the Indemnifying Party , provided, that in no event shall
the Indemnifying Party be required to pay fees and expenses under this indemnity
for more than one firm of attorneys for the Indemnified Person in any
jurisdiction in any one legal action or group of related legal actions.  The
Indemnifying Party shall be liable as provided herein for any settlement of any
claim against Ascendiant or any Indemnified Person made with the Indemnifying
Party’s written consent, which consent shall not be unreasonably withheld.  The
Indemnifying Party agrees that it will not, without the prior written consent of
Ascendiant, settle or compromise or consent to the entry of any judgment in any
Proceeding (whether or not any Indemnified Person is a party thereto) unless
such settlement, compromise or consent includes an unconditional release of
Ascendiant and each other Indemnified Person from all liability arising or that
may arise out of such Proceeding.  The indemnity and contribution obligations of
the Indemnifying Party set forth herein shall be in addition to any liability or
obligation the Indemnifying Party may have to any Indemnified Person at common
law or otherwise.  The Indemnifying Party hereby consents to personal
jurisdiction, service and venue in any court in which any claim, which is
subject to this Agreement, is brought against Ascendiant or any other
Indemnified Person.





ASCENDIANT INITIALS _____   CLIENT INITIALS _____

ASCENDIANT SECURITIES, LLC

18881 Von Karman Avenue, Suite 1630, Irvine, California 92612

Tel:  (949) 756-1010  |  Fax:  (949) 756-1090  |  www.ascendiant.com

Member NASD/SIPC





